Exhibit 10.1

MARRIOTT VACATIONS WORLDWIDE CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

1. Purpose.

Marriott Vacations Worldwide Corporation establishes this Marriott Vacations
Worldwide Corporation Employee Stock Purchase Plan to provide eligible employees
of the Participating Companies with an opportunity to become owners of the
Company through the purchase of shares of common stock of the Company. The
Company intends that the Plan, and all rights granted hereunder, will meet the
requirements of an “employee stock purchase plan” within the meaning of Code
Section 423 and the Plan shall be interpreted, construed and administered in all
respects so as to be consistent with such requirements.

2. Definitions.

The following terms, when the initial letter is capitalized in this document,
shall have the meaning set forth below:

(a) Affiliate shall mean any parent or subsidiary corporation of the Company (as
determined in accordance with Code Section 424), including any that are
subsequently established.

(b) Board shall mean the Company’s Board of Directors, or any committee of the
Board to which the Board has delegated its authority hereunder, in whole or
part.

(c) Change in Control shall have the meaning given in the Marriott Vacations
Worldwide Corporation Amended and Restated Stock and Cash Incentive Plan, as it
may be amended from time to time, or any successor plan thereto.

(d) Code shall mean the Internal Revenue Code of 1986, as amended. Any reference
to a particular provision of the Code shall include any successor provisions
thereto and the regulations promulgated thereunder.

(e) Common Stock shall mean the Company’s common stock, par value $0.01 per
share.

(f) Company shall mean Marriott Vacations Worldwide Corporation, a Delaware
corporation, and any corporate successor thereto.

(g) Compensation shall have the meaning determined by the Plan Administrator (or
its designee) from time to time. Specifically, the Plan Administrator (or its
designee) shall have the authority to determine and approve the types of pay to
be included in (or excluded from) the definition of Compensation and may change
the definition on a prospective basis.

(h) Eligible Employee shall mean any person who is employed by a Participating
Company as an employee. Notwithstanding the foregoing, the Plan Administrator
may determine, in advance of any Offering Period, that the following group(s) of
otherwise Eligible Employees shall be ineligible to participate in the Plan:

(i) Employees whose customary employment is twenty (20) hours of service or less
per week (or such lesser number of hours as may be specified by the Plan
Administrator);

(ii) Employees who have been employed less than six (6) months (or such lesser
period of employment as may be specified by the Plan Administrator);

(iii) Employees whose customary employment is five (5) or fewer months in any
calendar year (or such lesser period of customary employment as may be specified
by the Plan Administrator); and/or

(iv) Employees who are “officers” within the meaning of Rule 16a-1(f) under the
Securities Exchange Act of 1934 as may be specified by the Plan Administrator.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, employees of a Participating Company who are
citizens or residents of a foreign jurisdiction (without regard to whether they
are also citizens of the United States or resident aliens within the meaning of
Code Section 7701(b)(1)(A)) shall not be considered Eligible Employees for an
Offering Period if (A) the grant of a purchase right under the Plan to such
citizen or resident is prohibited under the laws of such jurisdiction or
(B) compliance with the laws of the foreign jurisdiction would cause the Plan or
offering to violate the requirements of Code Section 423.

(i) Entry Date shall mean the date an Eligible Employee may commence
participation in an Offering Period pursuant to Section 6. The first day of an
Offering Period shall always be an Entry Date. The Plan Administrator may, in
its discretion, permit other Entry Dates during an Offering Period.

(j) Fair Market Value shall mean the average of the highest and lowest quoted
selling prices for the shares of Common Stock on the applicable date (or if
there were no sales on such date, the average so computed on the nearest day
before the applicable date), as reported in The Wall Street Journal or a similar
publication selected by the Plan Administrator.

(k) Offering Period shall mean, unless otherwise determined by the Plan
Administrator, each fiscal quarter of the Company. The Plan Administrator shall
have the authority to establish additional Offering Periods, a different
duration for one or more Offering Periods, and/or different commencement dates
for any Offering Periods, provided that no Offering Period shall have a duration
exceeding five years.

(l) Participant shall mean an Eligible Employee who has elected to participate
in the Plan in accordance with rules established by the Plan Administrator.

(m) Participating Company shall mean, with respect to an Offering Period, the
Company and any of its Affiliates if so designated by the Plan Administrator
prior to an Offering Period. If the Plan Administrator designates the Company or
any of its Affiliates as a Participating Employer for an Offering Period, such
entity shall remain a Participating Employer for all subsequent Offering Periods
until the Plan Administrator determines otherwise.

(n) Plan shall mean this Marriott Vacations Worldwide Corporation Employee Stock
Purchase Plan, as it may be amended from time to time.

(o) Plan Administrator shall mean a committee of the Board, which may include a
committee comprised of the Chairperson of the Compensation Policy Committee and
the Chief Executive Officer of the Company, designated by the Board to
administer the Plan.

(p) Purchase Date shall mean the last business day of each Offering Period.

(q) Securities Act shall mean the Securities Act of 1933, as amended. Any
reference to a particular provision of the Securities Act shall include any
successor provisions thereto and any regulations promulgated thereunder.

(r) Shares shall mean shares of Common Stock.

3. Administration of the Plan.

The Plan Administrator shall have the sole and discretionary authority to
administer the Plan, including, without limitation, the authority to:
(a) construe, interpret, and apply the provisions of the Plan, and, in
connection therewith, to make factual determinations; (b) establish the
policies, interpretations, practices, and procedures of this Plan (provided that
they are compliant with Code Section 423); (c) prescribe and require the use of
appropriate forms (including electronic forms); (d) prepare all reports,
notices, and any other documents relating to the Plan which may be required by
law; (e) hire all persons providing services to the Plan; and (f) delegate to
one or more individuals such duties and functions relating to the operation and
administration of the Plan as the Plan Administrator so determines, except to
the extent prohibited by applicable law.

Decisions of the Plan Administrator shall be final and binding on all parties
having an interest in the Plan.

 

2



--------------------------------------------------------------------------------

4. Stock Subject to Plan.

(a) General. The stock purchasable under the Plan shall be authorized but
unissued or reacquired Shares and/or Shares purchased on the open market, as
determined by the Plan Administrator. Subject to Article 4(b) below, the maximum
number of shares of Common Stock which may be purchased in the aggregate under
the Plan shall be 500,000 Shares.

(b) Changes to Common Stock. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company’s receipt of consideration, the Plan
Administrator shall make equitable adjustments, in order to prevent the dilution
or enlargement of benefits hereunder, to the following: (i) the maximum number
and class of securities issuable in the aggregate under the Plan, (ii) the
maximum number and class of securities purchasable per Participant and in the
aggregate on any one Purchase Date, and (iii) the number and class of securities
and the price per share in effect under each outstanding purchase right.

5. Offering Periods.

(a) General. Shares shall be offered for purchase under the Plan through a
series of successive Offering Periods, the first of which shall begin on July 1,
2015 or such other date as the Plan Administrator may designate. The Plan
Administrator shall designate the commencement date of subsequent Offering
Periods.

(b) Separate Offerings. Unless otherwise specified by the Plan Administrator,
each offering to Eligible Employees shall be deemed a separate offering, even if
the dates and other terms of the applicable Offering Periods of each such
offering are identical, and the provisions of the Plan will separately apply to
each offering. To the extent permitted by Treasury Regulations
Section 1.423-2(a)(1), the terms of each separate offering need not be
identical, provided that the terms of the Plan and an offering together satisfy
Treasury Regulations Sections 1.423-2(a)(2) and (a)(3).

6. Eligibility and Participation.

(a) Eligibility. Each individual who is an Eligible Employee and who is enrolled
on the first day of an Offering Period shall participate in the Offering Period.

(b) Participation. To participate in the Plan, an Eligible Employee must
complete the enrollment forms prescribed by the Plan Administrator or its
designee (which may include a stock purchase agreement and/or, to the extent
applicable, a payroll deduction authorization) by the deadline established by
the Plan Administrator, and follow any other procedures for enrollment in the
Plan as may be established by the Plan Administrator (or its designee) on or
before the deadline established by the Plan Administrator for that Entry Date.
Unless otherwise determined by the Plan Administrator, once an Eligible Employee
has enrolled in an Offering Period, his or her enrollment will remain in effect
through subsequent Offering Periods on the terms then in effect unless the
Eligible Employee voluntarily ceases payroll deductions pursuant to
Section 8(a), withdraws from an Offering Period pursuant to Section 8(b) hereof
or ceases to be an Eligible Employee.

(c) Rights and Privileges. Except for differences that are required in order to
comply with the laws of a foreign jurisdiction or are otherwise consistent with
Code Section 423(b)(5), all Eligible Employees who participate in the Plan shall
have the same rights and privileges under the Plan.

7. Payroll Deductions.

(a) General. Except as otherwise provided by the Plan Administrator prior to the
commencement of an Offering Period, an Eligible Employee may authorize, for
purposes of acquiring shares during an Offering Period, payroll deductions of
either a flat dollar amount per pay period or any multiple of one percent
(1%) of the Eligible Employee’s Compensation during such Offering Period, up to
a maximum established by the Plan Administrator for the Offering Period.

 

3



--------------------------------------------------------------------------------

(b) Duration and Use. Payroll deductions shall begin on the first pay day
following the Eligible Employee’s Entry Date and shall continue through the pay
day ending coincident with or immediately prior to the Purchase Date (unless
sooner terminated pursuant to Section 8 hereof). The amounts so collected shall
be credited to a bookkeeping account established for the Participant under the
Plan. No interest shall be paid on the balance credited in the Participant’s
account, unless payment of interest is required under applicable law. The
amounts so collected may be commingled with the general assets of the Company
and used for general corporate purposes and shall not be required to be held in
a trust fund or in any segregated account, unless segregation is otherwise
required under applicable law.

(c) Modifications. Except as provided in Section 8, an Eligible Employee may not
change his or her payroll deduction election during an Offering Period.

(d) Alternative Forms. Notwithstanding any other provisions of the Plan to the
contrary, in locations where the laws of a foreign jurisdiction prohibit payroll
deductions, an Eligible Employee may elect to participate through contributions
to his or her account under the Plan in a form acceptable to the Plan
Administrator (or its designee).

8. Termination of Participation.

(a) Voluntary Cessation of Contributions. A Participant may, at any time and for
any reason, voluntarily cease contributions to the Plan during an Offering
Period by notification delivered to the Plan Administrator (or its designee).
Payroll deductions shall cease as soon as practicable after the Plan
Administrator (or its designee) receives such notice. If a Participant elects to
cease contributions during an Offering Period, then (i) the Participant may not
re-start payroll deductions for the remainder of the Offering Period and
(ii) the balance in the Participant’s account determined as of the effective
date of the cessation shall be used at the next Purchase Date to purchase Shares
under the Plan in accordance with the terms hereof. A Participant’s cessation of
contributions to the Plan during an Offering Period shall have no effect on his
or her eligibility to participate in any subsequent Offering Period, provided
the individual continues to qualify as an Eligible Employee. In order to resume
participation in a subsequent Offering Period, such individual must re-enroll in
the Plan (by timely completing the required enrollment forms) by the deadline
established by the Plan Administrator for the Entry Date for that next Offering
Period.

(b) Withdrawal from Plan. A Participant (including a Participant who previously
elected to have contributions cease in accordance with Section 8(a)), may, at
any time and for any reason, voluntarily withdraw from participation in the Plan
for an Offering Period by notification of withdrawal delivered to the Plan
Administrator (or its designee). If a Participant elects to withdraw from
participation during an Offering Period, then (i) payroll deductions for the
remainder of the Offering Period shall cease (and may not be restarted for the
remainder of the Offering Period), (ii) participation in the Plan for that
Offering Period shall terminate, (iii) the balance in the Participant’s account
determined as of the effective date of his withdrawal shall be paid to the
Participant in cash as soon as practicable following the effective date of the
withdrawal, and (iv) no Shares will be purchased on behalf of the Participant
for the Offering Period in which the withdrawal occurs. A Participant’s
withdrawal from the Plan during an Offering Period shall have no effect on his
or her eligibility to participate in any subsequent Offering Period, provided
the individual continues to qualify as an Eligible Employee. In order to resume
participation in a subsequent Offering Period, such individual must re-enroll in
the Plan (by timely completing the required enrollment forms) on or before his
or her scheduled Entry Date for that next Offering Period.

(c) Cessation of Eligibility. Participation in the Plan shall be automatically
terminated if a Participant ceases to be an Eligible Employee for any reason
(including termination of employment, death, or change in status) while his or
her purchase right remains outstanding. In such case, the balance in the
Participant’s Plan account determined on the date such Participant no longer
qualifies as an Eligible Employee shall be paid in cash to the Participant (or,
in the case of death, to the Participant’s heirs or estate) as soon as
practicable following such date and no Shares will be purchased on behalf of the
Participant for the Offering Period in which such termination occurs.

 

4



--------------------------------------------------------------------------------

(d) Leaves of Absence. The Plan Administrator may also establish policies and
procedures for determining when leaves of absence or changes of employment
status will be considered to be a termination of employment for purposes of
Section 8(c); provided that such procedures do not conflict with Code
Section 423.

9. Purchase Rights.

(a) Grant of Purchase Right. A Participant shall be granted a separate purchase
right for each Offering Period in which he or she participates. The purchase
right shall be granted on the Participant’s Entry Date into the Offering Period
and shall provide the Participant with the right to purchase shares of Common
Stock over the course or at the end of such Offering Period, upon the terms set
forth in this Section 9. The Plan Administrator may require the Participant to
execute a stock purchase agreement embodying such terms and such other
provisions (not inconsistent with the Plan) as the Plan Administrator (or its
designee) prescribes.

(b) Exercise of Purchase Right and Delivery of Shares. Each purchase right shall
be automatically exercised on the Purchase Date for the Offering Period. On such
date, Shares shall be purchased on behalf of each Participant (other than
Participants whose payroll deductions have been previously refunded pursuant to
Section 8 hereof). The purchase shall be effected by applying the Participant’s
payroll deductions for the Offering Period to the purchase of whole Shares at
the purchase price in effect for the Participant for that Purchase Date. As soon
as reasonably practicable after each Purchase Date, the Company will arrange for
delivery to each Participant of the Shares purchased on his behalf in the form
(which may include book entry) determined by the Plan Administrator (in its sole
discretion) and pursuant to the rules established by the Plan Administrator. The
Company may permit or require that Shares be deposited directly with a broker
designated by the Company or to a designated agent of the Company, and the
Company may utilize electronic or automated methods of share transfer. The
Company may require that Shares be retained with such broker or agent for a
designated period of time and/or may establish procedures to permit tracking of
disposition of such Shares.

(c) Purchase Price. The purchase price per share at which Common Stock will be
purchased on the Participant’s behalf on each Purchase Date shall be established
by the Plan Administrator prior to the beginning of an Offering Period; provided
however, that such purchase price shall not be less than ninety-five percent
(95%) of the Fair Market Value per share of Common Stock on that Purchase Date.

(d) Number of Purchasable Shares. The number of Shares purchasable by a
Participant on each Purchase Date shall be the number of whole Shares obtained
by dividing the Participant’s payroll deductions during the Offering Period by
the purchase price in effect for that Purchase Date. However, the Plan
Administrator may prescribe, prior to the commencement of an Offering Period, a
maximum number of Shares purchasable per Participant and/or a maximum number of
Shares purchasable in the aggregate by all Participants on any Purchase Date,
each subject to periodic adjustments in the event of certain changes in the
Company’s capitalization. Should the total number of Shares to be purchased by
all Participants exceed the maximum limitation established by the Plan
Administrator, the Plan Administrator shall make a pro-rata allocation of the
available Shares on a uniform and nondiscriminatory basis.

(e) Excess Payroll Deductions. Any payroll deductions not applied to the
purchase of Shares on any Purchase Date will be promptly refunded to the
Participant following the last day of the Offering Period; provided that any
amount representing a fractional share shall be carried forward and applied for
the next Offering Period.

(f) Proration of Purchase Rights. Should the total number of Shares to be
purchased on any particular Purchase Date exceed the number of Shares then
available for issuance under the Plan, the Plan Administrator shall make a
pro-rata allocation of the available Shares on a uniform and nondiscriminatory
basis, and the payroll deductions of each Participant, to the extent in excess
of the aggregate purchase price payable for the Shares allocated to such
individual, shall be refunded.

(g) Limitations on Purchase Rights. Notwithstanding anything herein to the
contrary,

(i) no Participant shall be granted purchase rights under the Plan if such
individual would, immediately after the grant, own (within the meaning of Code
Section 424(d)) or hold outstanding options or other rights to purchase, stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or any Affiliate; and

 

5



--------------------------------------------------------------------------------

(ii) no Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (A) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (B) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423) of the Company or any Affiliate, would permit such Participant to
purchase more than Twenty-Five Thousand Dollars ($25,000) worth of Common Stock
or stock of any Affiliate (determined on the basis of the Fair Market Value per
share on the date or dates such rights are treated as granted under Code
Section 423) for each calendar year such rights are at any time outstanding. If
by reason of such accrual limitation, the purchase right of a Participant does
not accrue for a particular Offering Period, then the Participant’s payroll
deductions shall automatically be discontinued and shall resume at the same rate
at the beginning of the first offering period in the next calendar year (if the
Participant is then an Eligible Employee).

The requirements set forth under this provision will be interpreted and applied
to comply with current requirements under Code Section 423. In the event there
is any conflict between the provisions of this Section and one or more
provisions of the Plan or any instrument issued thereunder, the provisions of
this Section shall be controlling.

10. Change in Control.

In the event of a Change in Control, the Board may provide for any of, or a
combination of any of, the following: (a) each purchase right shall be assumed
or an equivalent purchase right shall be substituted by the successor entity or
parent or subsidiary of such successor entity, (b) a date selected by the Board
on or before the date of consummation of such Change in Control shall be treated
as a Purchase Date and all outstanding purchase rights shall be exercised on
such date, (c) all outstanding purchase rights shall terminate and the
accumulated payroll deductions will be refunded to each Participant upon or
immediately prior to the Change in Control, or (d) outstanding purchase rights
shall continue unchanged.

11. Effective Date; Compliance with Laws; Plan Term.

(a) Effective Date. The Plan is effective on July 1, 2015, provided the
Company’s shareholders have approved the Plan prior to such effective date.
Notwithstanding the foregoing, the Plan Administrator may, prior to the Plan’s
effective date, permit Eligible Employees to enroll in the Plan so that the
first Offering Period may commence on July 1, 2015, provided that such
enrollment is contingent on shareholder approval of the Plan.

(b) Compliance with Laws. The inability of the Company to obtain from any
regulatory body having jurisdiction and the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance and sale of any
shares under the Plan shall relieve the Company of any liability in respect of
the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained. As a condition to the exercise of a purchase
right, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation, and to make any representation or warranty with respect
thereto as may be requested by the Company.

(c) Plan Term. The Plan shall terminate upon the earlier of (i) the date on
which all shares available for issuance under the Plan shall have been sold
pursuant to purchase rights exercised under the Plan, or (ii) the date
determined by the Board in its sole discretion. Following the Plan’s
termination, no further purchase rights shall be granted or exercised, and no
further payroll deductions shall be collected. If the Plan is terminated by the
Board pursuant to clause (ii) hereof, then all outstanding purchase rights shall
terminate and the accumulated payroll deductions will be refunded to each
Participant upon or immediately prior to the termination date established by the
Board.

 

6



--------------------------------------------------------------------------------

12. Amendment.

(a) General. The Board or the Plan Administrator may alter, amend, or suspend
the Plan at any time. If the Board or the Plan Administrator suspends the Plan,
then all outstanding purchase rights shall terminate and the accumulated payroll
deductions will be refunded to each Participant upon or immediately prior to the
suspension date established by the Board or Plan Administrator.

(b) Shareholder Approval. To the extent necessary to comply with Code
Section 423 (or any successor rule or provision or any other applicable law,
regulation or stock exchange rule), the Company shall obtain shareholder
approval for any amendment to the Plan in such a manner and to such a degree as
required.

13. Rules for Foreign Jurisdictions.

The Board or Plan Administrator may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of the laws and procedures of a foreign jurisdiction. Without
limiting the generality of the foregoing, the Plan Administrator is specifically
authorized to adopt rules and procedures regarding handling of payroll
deductions or other contributions by Participants, establishment of accounts to
hold payroll deductions or other contributions, payment of interest, conversion
of local currency, payroll tax, withholding procedures and handling of share
certificates which vary according to local requirements; however, to the extent
any such varying provisions are not in accordance with the provisions of Code
Section 423(b), including but not limited to the requirements of Code
Section 423(b)(5) that all purchase rights granted under the Plan shall provide
the same rights and privileges unless otherwise provided under the Code, the
individuals affected by such varying provisions shall be deemed not to be
Eligible Employees.

14. Miscellaneous.

(a) Compliance with Applicable Laws; Limits on Issuance. Notwithstanding any
other provision of the Plan, the Company shall have no liability to deliver any
Shares under the Plan unless such delivery or distribution would comply with all
applicable laws, including, without limitation, the requirements of the
Securities Act, and the applicable requirements of any securities exchange or
similar entity on which the Common Stock is listed. Prior to the issuance of any
Shares under the Plan, the Company may require a written statement that the
recipient is acquiring the Shares for investment and not for the purpose or with
the intention of distributing the Shares and will not dispose of them in
violation of the registration requirements of the Securities Act. All Shares
acquired pursuant to purchase rights granted hereunder shall be subject to any
applicable restrictions contained in the Company’s by-laws. In addition, the
Plan Administrator may impose such restrictions on any Shares acquired pursuant
to the exercise of purchase rights hereunder as it may deem advisable,
including, without limitation, restrictions under applicable securities laws,
under the requirements of any stock exchange or market upon which such Shares
are then listed and/or traded, and restrictions under any blue sky or state
securities laws applicable to such Shares.

(b) Transferability. A purchase right granted under the Plan may be exercised
during a Participant’s lifetime only by the Participant. Neither the right of a
Participant to purchase Shares hereunder, nor his Plan account balance, may be
transferred, pledged, assigned, or otherwise disposed of in any way other than
by will or the laws of descent and distribution, and any such attempted
transfer, pledge, assignment, or other disposition shall be null and void and
without effect. If a Participant in any manner attempts to transfer, assign, or
otherwise encumber his or her rights or interests under the Plan, other than by
will or the laws of descent and distribution or as permitted by the Code, the
Plan Administrator may treat such act as an election by the Participant to
discontinue participation in the Plan pursuant to Section 8(b).

(c) Withholding. Each Participating Company shall have the right to withhold all
applicable taxes with respect to the exercise of a purchase right hereunder, or
the subsequent sale of any Shares acquired hereunder, from any amounts owed to
the Participant, or may require a Participant, as a condition to the exercise of
the purchase right or the sale of such Shares to remit such taxes to the
Participating Company or make other arrangements satisfactory to the
Participating Company with respect thereto, which may include, at the Plan
Administrator’s discretion, electing to have any Shares issued under the Plan
withheld or to surrender to the Company or the Participating Company Shares
already owned by the Participant to fulfill any tax withholding obligation;
provided, however, in no event shall the fair market value of the number of
Shares so withheld (or accepted) exceed the amount necessary to meet the minimum
Federal, state and local marginal tax rates then in effect that are applicable
to the Participant and to the particular transaction.

 

7



--------------------------------------------------------------------------------

(d) Limitation of Implied Rights. The Plan does not constitute a contract of
employment or continued service and participation in the Plan will not give any
employee the right to be retained in the employ of any Participating Company or
any right or claim to any benefit under the Plan unless such right or claim has
specifically accrued under the terms of the Plan. Participation in the Plan by a
Participant shall not create any rights in such Participant as a shareholder of
the Company until Shares are registered in the name of the Participant.

(e) Gender and Number. Where the context admits, words in one gender shall
include the other gender, words in the singular shall include the plural and the
plural shall include the singular.

(f) Governing Law; Limitations on Actions. The Plan shall be construed in
accordance with and governed by the laws of the State of Delaware, without
reference to any conflict of law principles thereof. Any legal action or
proceeding with respect to this Plan must be brought within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint.

(g) Severability. If any provision of the Plan (i) is or becomes or is deemed to
be invalid, illegal or unenforceable in any jurisdiction, or as to any person or
purchase right, or (ii) would disqualify the Plan under any law deemed
applicable by the Board or the Plan Administrator, including Code Section 423,
then such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board or the Plan Administrator, materially altering
the intent of the Plan, then such provision shall be stricken as to such
jurisdiction, person or purchase right, and the remainder of the Plan shall
remain in full force and effect.

 

8